Citation Nr: 1507465	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, claimed as sleep hypopnea.  

2.  Entitlement to service connection for diabetes mellitus, to include secondary to sleep apnea.  

3.  Entitlement to service connection for hypertension, to include secondary to sleep apnea.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1971 to July 1976, May 1978 to September 1978, and October 1979 to March 1984.  The Veteran also had duty in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claims file rests with the Pittsburgh, Pennsylvania RO.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

The issues of entitlement to service connection for diabetes mellitus and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has submitted credible lay statements from himself, his wife, and his military tent mate regarding his snoring in service.  The Veteran has also submitted credible statements regarding his daytime fatigue in service.  The Veteran currently is diagnosed with obstructive sleep apnea.  There are conflicting opinions as to the relationship between his disability and his service.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, obstructive sleep apnea was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for obstructive sleep apnea, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records do not note any sleep apnea or related symptoms.  Despite this, the Veteran has repeatedly stated that he snored excessively in service, to the extent that people considered being his bunkmate "unlucky."  The Veteran has also stated that he often had daytime fatigue, resorting to measures such as standing during meetings, drinking up to 30 cups of coffee per day, and driving with cold air blowing on his face to keep him awake.  

The Veteran has also submitted the statement of his wife, whom he married during service in 1974.  She stated that she had known him since 1969 and that his snoring began in 1973.  She described it as "loud and punctuated by sounds that would be a snort or grunt and a gurgle."  She stated that these issues continued until the Veteran's 2009 sleep study at which point he was prescribed a CPAP machine.  She reiterated that his symptoms were the same from 1973 to 2009.  

The Veteran also submitted a buddy statement from P.O.  He stated that the Veteran was often made fun of for the volume of his snoring and that one was considered unlucky to be assigned to share a barracks room or a tent with the Veteran.  For that reason, people avoided sharing sleeping space with the Veteran.  

The Veteran was afforded a VA examination in August 2011.  There, the examiner opined that sleep apnea was not related to the Veteran's snoring in service.  The rationale was that symptoms were not present in the medical record and that the Veteran's separation examination noted no sleep issues.  As noted by the Veteran in his January 2013 statement, his examiner was Dr. A.A., a rheumatologist.  Dr. A.A. administered the examination but the report was not signed by him.  Instead, L.D.G., a clerical staffer, signed the report.  

In a February 2011 private treatment record, Dr. C.N.-J. concluded that the Veteran's sleep apnea likely began in 1973, based on the records and the Veteran's wife's statements.  

In a July 2011 private treatment record, Dr. E.C. noted that the Veteran had symptoms associated with sleep apnea such as snoring, fragmented sleep, and intermittent insomnia for at least 35 years.  He noted that it was typical for sleep apnea patients to not be diagnosed until their condition is fairly advanced.  Therefore, he concluded that it was "more than likely" that the Veteran had undiagnosed sleep apnea for decades.   

In a November 2011 private treatment record, Dr. C.H. noted that the Veteran's symptoms for sleep apnea dated back to 1973 when he was told by his service colleagues about his snoring.  The clinician added that the Veteran also had excessive sleepiness at the time, though it went unrecognized.  

In an October 2012 VA outpatient treatment record, Dr. S.S. opined that it was "as likely as not" that the onset of sleep apnea was in 1973.  The rationale for this was the Veteran's records and statements that he had reviewed, as well as the lack of sleep apnea knowledge in the 1970s.  

The Veteran, his wife, and his buddy are competent and credible to describe his symptoms as they are something they personally experienced and the accounts corroborate one another and are unchanged over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The August 2011 VA examiner is not a sleep specialist.  Furthermore, a comprehensive rationale, considering the lay and personal statements is not discussed.  As such, there is only limited probative value as to this opinion.

The private treatment and VA outpatient treatment opinions are based on the record and the lay statements.  Though there is no medical evidence of a sleep issue in service, four doctors opined that the Veteran's current sleep apnea began during his service.  Therefore, considering all the evidence of record, the Board finds that the evidence is at least in equipoise.  

The Court of Appeals for Veterans' Claims stated that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Therefore, the Board finds that service connection for sleep apnea is warranted.  


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  


REMAND

The Board must remand the claims of diabetes and hypertension for VA examinations.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, there is current evidence of diabetes and hypertension.  The Board has granted entitlement to service connection for sleep apnea and the Veteran believes this to be the underlying cause of his other disabilities.  As there is insufficient evidence to decide the case, VA examinations should be obtained.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded VA examinations and opinions to address nature and etiology of his diabetes mellitus and hypertension.  The examiners must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The diabetes mellitus examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diabetes mellitus is related to his active service, taking into account and commenting on the Veteran's lay statements and the October 2012 VA outpatient treatment record that suggests a relationship.  

AND

The hypertension examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is related to his active service, taking into account and commenting on the Veteran's lay statements and the October 2012 VA outpatient treatment record that suggests a relationship.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


